Citation Nr: 0100093	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  97-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to July 1996.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for asthma and assigned a 10 percent disability evaluation.  

By rating decision dated in November 1998, the RO denied 
entitlement to service connection for residuals of right 
inguinal hernia repair.  The veteran did not file a notice of 
disagreement.  
REMAND

This case was previously before the Board on two occasions.  
In March 1998 the Board remanded the case for a VA pulmonary 
examination to evaluate the current status of the service-
connected asthma, and specifically, for an opinion regarding 
the use and frequency of use of any systemic (oral or 
parenteral) high dose corticosteroids; immuno-suppressive 
medications; inhalational or oral bronchodilator therapy.  
Although the veteran was examined in April 1998 and the 
examiner provided some information regarding the veteran's 
asthmatic attacks and medication, insufficient information 
was provided as to the veteran's use and/or frequency of use 
of corticosteroids, immuno-suppressive medications, 
inhalational or oral bronchodilator therapy or inhalational 
antiinflammatory medications.  Consequently, in March 2000, 
the Board again remanded the case in order to obtain an 
opinion in compliance with the earlier remand.  The veteran 
again underwent VA examination in May 2000.  Following that 
examination, the RO, by rating decision dated in June 2000, 
increased the evaluation for asthma to 30 percent.  The 
veteran is presumed to be seeking the maximum available 
evaluation, and therefore his appeal remains pending.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The opinions requested by the Board in its previous remands 
have not been provided.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

While the Board expresses regret at the necessity for a 
further remand of this matter, the evidence of record remains 
insufficient for an informed appellate decision regarding the 
veteran's claimed entitlement to an increased evaluation for 
service-connected asthma.  It is now well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
submit or identify any additional records 
of treatment for asthma to date.  After 
securing the necessary release, the RO 
should seek to obtain these records.  If 
the RO is unsuccessful, in obtaining any 
records it should so advise the veteran.

2.  The RO should request that the examiner 
who provided the May 2000 examination review 
the claims folder and furnish an opinion as 
to the need or actual use of high dose 
corticosteroids, immuno-suppressive 
medications, inhalational or oral 
bronchodilator therapy, or other inhalational 
anti-inflammatory medications, and the extent 
to which the veteran's asthma is affected by 
seasonal changes.  The examiner is 
specifically requested to comment on the 
frequency and severity of the veteran's 
attacks and his required medications and 
other forms of treatment.  The examiner 
should include an opinion as to whether the 
veteran requires the use of corticosteroids, 
to include Azmacort, or immuno-suppressive 
medications, and if so, the specific dosages 
required, or whether the medications have 
been prescribed for maintenance therapy.  If 
the examiner is unable to provide the 
requested opinions, the RO should seek the 
requested opinions through alternate sources.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

